           Case 1:21-cv-00715-EGS Document 11 Filed 08/16/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CATO INSTITUTE,

                         Plaintiff,

                 vs.                                Case No. 1:21-cv-715-EGS

 PRIVACY AND CIVIL LIBERTIES
 OVERSIGHT BOARD,

                         Defendant.
                                      JOINT STATUS REPORT
         The parties, by and through their undersigned counsel, respectfully submit the following

pursuant to the Court’s July 6, 2021 minute order:

         This case arises under the Freedom of Information Act (FOIA). Plaintiff, the Cato Institute,

submitted the FOIA request at issue to Defendant, the Privacy and Civil Liberties Oversight Board.

Plaintiff’s FOIA request seeks three categories of records:
         1. Any Board reports issued on federal department and agency activities
            conducted pursuant to Executive Order 12333, as amended;
         2. Any correspondence in any form to or from the Board regarding alleged or
            actual violations of laws, regulations, or executive orders by any federal
            department or agency under the purview of the Board;
         3. Any correspondence in any form to or from the Board regarding refusals by any
            federal department or agency to provide information requested by the Board
            pursuant to its statutory oversight mission.
Compl. ¶ 10. In accordance with the Court’s July 6, 2021 minute order, Defendant provides the

following update regarding the status of Plaintiff’s FOIA request:

         Category 1. Defendant has completed its search for responsive records as to Category 1

and identified one responsive record, which it withheld in full pursuant to FOIA Exemptions 1, 3,

and 5.

         Category 2. Defendant has completed its search for responsive records as to Category 2

and identified approximately 1400 pages of responsive records. Other federal agencies have

substantial equities in the responsive records identified under Category 2, and so Defendant is
           Case 1:21-cv-00715-EGS Document 11 Filed 08/16/21 Page 2 of 2




consulting with those agencies as it determines whether and to what extent the responsive records

are exempt from release. Since the Court’s July 6, 2021 minute order, Defendant has made

significant progress and expects to make a partial production of responsive, non-exempt material

under Category 2 to Plaintiff by August 25.

         Category 3. Defendant has completed its search for responsive records as to Category 3

and identified three responsive records, which it withheld in full pursuant to FOIA Exemptions 5

and 6.

         Following the partial production on August 25, approximately 1200 pages of responsive

records will remain to be processed under Category 2. Defendant will continue its interagency

consultations and process responsive records as quickly as possible, notwithstanding constraints

imposed by the ongoing COVID-19 pandemic and transitions among the FOIA staff handling

Plaintiff’s request.

         In light of the foregoing, the parties respectfully propose that they submit a joint status

report by September 30, 2021.

Dated: August 16, 2021                                Respectfully submitted,

/s/ Matthew Topic                                     BRIAN M. BOYNTON
Matthew Topic, IL0037                                 Acting Assistant Attorney General
Joshua Burday, IL0042
Merrick Wayne, IL0058                                 MARCIA BERMAN
LOEVY & LOEVY                                         Assistant Branch Director
311 North Aberdeen, 3rd Floor
Chicago, IL 60607                                     /s/ Cody T. Knapp
312-243-5900                                          CODY T. KNAPP
foia@loevy.com                                        Trial Attorney (NY Bar No. 5715438)
                                                      U.S. Department of Justice
Counsel for Plaintiff                                 Civil Division, Federal Programs Branch
                                                      1100 L St. NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 532-5663
                                                      Fax: (202) 616-8470
                                                      E-mail: cody.t.knapp@usdoj.gov

                                                      Counsel for Defendant




                                                -2-
